Case 8:20-cv-01381-WFJ-JSS Document 29-1 Filed 10/05/20 Page 1 of 15 PageID 263




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

     CHERRITA CARTER, individually
     and on behalf of all others similarly situated,

                               Plaintiff,
     v.

     SOUTHWEST AIRLINES CO.
     BOARD OF TRUSTEES,                                 CASE NO. 8:20-cv-01381-WFI-JSS

                    Defendant.
     _________________________________/


                               BRIEF FOR SECRETARY OF LABOR
                                      AS AMICUS CURIAE

                                            ISSUE PRESENTED

           This case concerns a Department of Labor regulation governing health plan

    continuation coverage notices issued pursuant to the Employee Retirement Income Security

    Act of 1974 (“ERISA”), 29 U.S.C. § 1001 et seq. For some instances when beneficiaries in an

    ERISA-covered health plan may lose the plan’s coverage, a Department of Labor regulation

    requires the plan administrator to notify qualified beneficiaries that they can elect (or not)

    continuation of the plan’s coverage. This brief addresses one issue presented in this case:

                   Whether a Department of Labor regulation requires that an election notice

           for continuation of plan coverage contain the plan administrator’s contact

           information, where that election notice lists contact information only for the specific

           “party responsible for administration of the plan’s continuation coverage benefits,”

           29 C.F.R. § 2590.606-4(b)(4)(i), who is not the plan administrator.
Case 8:20-cv-01381-WFJ-JSS Document 29-1 Filed 10/05/20 Page 2 of 15 PageID 264




                        INTEREST OF THE SECRETARY OF LABOR
                                 AS AMICUS CURIAE

           The Secretary of Labor has primary authority to interpret and enforce Title I of

    ERISA. See 29 U.S.C. §§ 1132, 1133, 1135; Herman v. S.C. Nat’l Bank, 140 F.3d 1413, 1423

    (11th Cir. 1998). The Secretary thus seeks to ensure that the country’s more-than five

    million ERISA-covered employee benefit plans are administered in compliance with the

    statute and the Secretary’s regulations. When a plan’s participants or beneficiaries experience

    certain life events, such as divorce, death of a covered spouse, or termination of

    employment, ERISA requires that the plan notify them and their qualified beneficiaries that

    they may elect to continue coverage under the plan for a limited time thereafter. Congress

    expressly authorized the Secretary to prescribe regulations to implement those notice

    requirements. 29 U.S.C. § 1168. The Secretary has an interest in ensuring that his notice

    regulation is interpreted correctly and enforced effectively in order to further the

    congressional policy of protecting the interests of plan participants and beneficiaries with

    “the disclosure and reporting” of information to them. 29 U.S.C. § 1001(b).

                                  STATEMENT OF THE CASE

           1.       Participants and beneficiaries in ERISA-covered health plans may lose

    coverage for various reasons. For specified qualifying events, ERISA section 601 requires

    many plans to offer “continuation coverage under the plan,” known as COBRA coverage.

    29 U.S.C. § 1161(a). 1 When a qualifying event occurs, ERISA section 606(a)(4) requires the



           1
              The acronym, COBRA, refers to the legislation that enacted ERISA sections
    601-608, 29 U.S.C. §§ 1161-68. See Consolidated Omnibus Reconciliation Act of 1985


                                                  -2-
Case 8:20-cv-01381-WFJ-JSS Document 29-1 Filed 10/05/20 Page 3 of 15 PageID 265




    plan’s administrator to send written notice to qualified beneficiaries of their right to elect to

    purchase continuation coverage (“such beneficiary’s rights under this subsection”) under the

    plan. 29 U.S.C. § 1166(a)(4).

           In regulations authorized by ERISA section 608, 29 U.S.C. § 1168, the Secretary has

    set forth the contents required in a COBRA election notice to a qualified participant or

    beneficiary. In this action, the parties dispute whether the Department’s COBRA regulation

    requires a COBRA election notice to list contact information for the “plan administrator”

    even if that notice does contain contact information for some other “party responsible under

    the plan for administration of the plan’s continuation coverage benefits.” 29 C.F.R.

    § 2590.606-4(b)(4)(i). ERISA section 3(16)(A) defines a plan’s “administrator” as

                  (i) the person specifically so designated by the terms of the instrument under
           which the plan is operated;

                   (ii) if an administrator is not so designated, the plan sponsor; or

                   (iii) in the case of a plan for which an administrator is not designated and a
           plan sponsor cannot be identified, such other person as the Secretary may by
           regulation prescribe.

    29 U.S.C. § 1002(16)(A).

           COBRA requires an ERISA-covered group health plan to offer a continuation of

    coverage in response to a qualifying event, but administering this continuation of coverage

    may or may not be a task done by the “plan administrator” as defined in ERISA section

    3(16)(A) above. Even where the plan document authorizes the plan’s administrator to



    (“COBRA”), Pub. L. 99-272, 100 Stat. 81, 222–37 (Title X of the Act, codified as amended
    at 29 U.S.C. §§ 1161, 1168).


                                                   -3-
Case 8:20-cv-01381-WFJ-JSS Document 29-1 Filed 10/05/20 Page 4 of 15 PageID 266




    administer continuation coverage, the plan’s administrator may be able to delegate the

    fiduciary responsibility for administering COBRA continuation coverage to a party not

    named in the plan document. In ERISA, “named fiduciaries” are fiduciaries specifically

    identified in the plan document, such as the plan’s administrator defined in ERISA section

    3(16)(A)(i). 2 ERISA section 405(c)(1)(B) states that the plan document may expressly

    authorize “named fiduciaries to designate persons other than named fiduciaries to carry out

    fiduciary responsibilities (other than trustee responsibilities).” 29 U.S.C. § 1105(c)(1)(B).

           2.      Plaintiff Cherrita Carter is a former participant in Southwest Airlines’

    ERISA-covered medical benefits plan for its employees, for which defendant Southwest

    Airlines Board of Trustees (“Southwest”) is the plan administrator. ECF #21 ¶¶ 16, 19, 35

    (first amended complaint). Plaintiff Carter alleges that, when she lost her job at Southwest

    Airlines, she received from Southwest a COBRA election notice that failed the regulation’s

    requirements, in part because that election notice did not contain any contact information

    for Southwest as the plan administrator. ECF #21 ¶¶ 4, 32.b.

           Under Federal Rule of Civil Procedure 12(b)(6), defendant Southwest now moves to

    dismiss — for failure to state a claim — plaintiff Carter’s claim premised on that allegation.

    ECF #28 at 19-21. Southwest contends that the election notice here repeatedly set forth the

    name, address, and phone number of the party responsible for COBRA administration for




           2
              ERISA section 402(a)(2) states: “the term ‘named fiduciary’ means a fiduciary who
    is named in the plan document, or who, pursuant to a procedure specified in the plan, is
    identified as a fiduciary by . . . [either or both] an employer or organization with respect to
    the plan.” 29 U.S.C. § 1102(a)(2).


                                                  -4-
Case 8:20-cv-01381-WFJ-JSS Document 29-1 Filed 10/05/20 Page 5 of 15 PageID 267




    the plan (“Southwest Airlines (c/o Businessolver Inc.)”) and that the Secretary’s above-cited

    regulation did not require Southwest’s COBRA election notice also to list contact

    information for defendant Southwest as the plan administrator. Id.

            The Secretary as amicus curiae addresses only the question whether a COBRA

    election notice must state contact information for the plan administrator if that notice

    contains contact information for a party—who is not the plan administrator—responsible

    for administering the plan’s COBRA coverage. The Secretary expresses no view on any

    other issue presented in defendant Southwest’s motion to dismiss filed as ECF #28.

                                               ARGUMENT

                       THE SECRETARY’S REGULATION DOES NOT REQUIRE
                      THAT ALL COBRA ELECTION NOTICES STATE CONTACT
                         INFORMATION FOR THE PLAN ADMINISTRATOR.

            In its subsection pertinent here, the Secretary’s regulation for COBRA election

    notices states:

            (b) Notice of right to elect continuation coverage.
                            *                      *                     *
                    (4) The notice required by this paragraph (b) shall be written in a manner
            calculated to be understood by the average plan participant and shall contain the
            following information:

                              (i) The name of the plan under which continuation coverage is
                      available; and the name, address and telephone number of the party responsible
                      under the plan for the administration of continuation coverage benefits; . . . .

    29 C.F.R. § 2590.606-4(b)(4)(i) (emphasis added). The parties dispute whether, in this

    regulation text, “the party responsible under the plan for the administration of continuation

    coverage benefits” refers only to the “plan administrator.”




                                                     -5-
Case 8:20-cv-01381-WFJ-JSS Document 29-1 Filed 10/05/20 Page 6 of 15 PageID 268




           Four sources confirm that, in subsection 2590.606-4(b)(4)(i) quoted above, “the party

    responsible” includes entities that may not be the plan’s administrator, in which case

    subsection 2590.606-4(b)(4)(i) requires contact information only for a “party responsible”

    rather than for the plan’s administrator as well. First, the regulation’s text shows that “the

    party responsible” can be an entity other than the plan administrator. Second, the final

    regulation’s preamble refers to a plan’s COBRA administrator, if any, separately from the

    plan’s administrator. Third, the Secretary’s post-regulation guidance explicitly distinguishes

    the specifics of COBRA administration from overall plan administration. Fourth, by

    requiring contact information not for the plan’s administrator but rather for the entity that

    actually performs the administrative tasks that COBRA requires, 29 C.F.R.

    § 2590.606-4(b)(4)(i) promotes plan participants’ ability to decide intelligently whether to

    elect continuation of coverage after a qualifying event. These points are elaborated below.

           (1) In her first amended complaint (ECF #21 ¶¶ 4, 32.b), plaintiff Carter apparently

    contends that the regulation requires an election notice to always include contact

    information for the “plan administrator.” But in the regulation’s subsection

    s2590.606-4(b)(4)(i), the phrase, “party responsible under the plan for the administration of

    continuation coverage benefits,” plainly is not limited to the plan’s administrator.

    Subsection 2590.606-4(b)(4)(i) does not refer to the plan administrator; it nowhere mentions

    the plan administrator. Rather, it demands only two categories of information: (1) the

    “name of the plan” and (2) contact information of the “party responsible under the plan for




                                                  -6-
Case 8:20-cv-01381-WFJ-JSS Document 29-1 Filed 10/05/20 Page 7 of 15 PageID 269




    the administration of continuation coverage benefits.” 29 C.F.R. § 2590.606-4(b)(4)(i).

    Neither category is limited to plan administrators. 3

            ERISA section 3(16)(A) defines a plan’s “administrator” as either “(i) the person

    specifically so designated by the terms of the instrument under which the plan is operated;

    (ii) if an administrator is not so designated, the plan sponsor; or (iii) [in certain instances,]

    such other person as the Secretary may by regulation prescribe.” 29 U.S.C. § 1002(16)(A).

    The regulation’s subsection 2590.606-4(b)(4)(i) does not refer to the statutory provision

    defining “administrator.” It also does not refer either to any designation in the plan’s

    governing document or to the plan’s sponsor. The court therefore should reject any

    invitation to insert omitted terms (“plan administrator”) into the regulation’s clear text. See

    Mahon v. U.S. Dept. of Agric., 485 F.3d 1247, 1262 (11th Cir. 2007) (resolving dispute with

    plain-text reading of a regulation). The plain text of the regulation thus supports defendant

    Southwest’s reading of the regulation.

            By declining to inject the term “plan administrator” into subsection

    2590.606 4(b)(4)(i) to narrow its term “party responsible,” the Court will be merely following

    the canon of construction that courts will not insert omitted terms into plainly written text.

    See, e.g., Fifth Third Bancorp v. Dudenhoeffer, 573 U.S. 409, 419–20 (2014) (because ERISA




            3
                ERISA section 606(a)(4) requires that the election notice be issued by “the
    administrator” of a plan, but this statutory section does not state any contact information to
    be listed in the notice. 29 U.S.C. § 1166(a)(4). The question at issue here is whether the
    Secretary’s regulation, 29 C.F.R. § 2590.606-4(b)(4)(i), requires that the election notice issued
    by the plan administrator contain contact information for the plan’s administrator.


                                                    -7-
Case 8:20-cv-01381-WFJ-JSS Document 29-1 Filed 10/05/20 Page 8 of 15 PageID 270




    section 404(a)(2), 29 U.S.C. § 1104(a)(2), “makes no reference to a special ‘presumption’ in

    favor of ESOP fiduciaries,” declining to read a presumption of fiduciary prudence into that

    section); Harris Trust & Sav. Bank v. Salomon Smith Barney Inc., 530 U.S. 238, 247–48 (2000)

    (because, for appropriate equitable relief, ERISA section 502(a)(3) [, 29 U.S.C. § 1132(a)(3),]

    “makes no mention at all of which parties may be proper defendants,” declining to limit

    section 502(a)(3) to fiduciary defendants).

           Plaintiff Carter’s proposed interpretation runs contrary to another canon of

    construction: that “terms carefully employed . . . in one place, and excluded in another,

    should not be implied where excluded.” See Sec. Indus. Ass’n v. Bd. of Governors of Fed. Reserve

    Sys., 716 F.2d 92, 96 (2d Cir. 1983) (citing F.T.C. v. Sun Oil Co., 371 U.S. 505, 514–15 (1963)).

    In contrast to the omission of the terms, “plan administrator” and “administrator,” from

    subsection 2590.606-4(b)(4)(i), the COBRA election notice regulation elsewhere consistently

    specifies “the administrator of a group health plan” (§ 2590.606-4(a)), “the administrator”

    (§§ 2590.606-4(b)(1) and (c)(1)–( 2)), “the administrator of the plan” (§§ 2590.606-4(b)(2),

    (d)(1) and (3)), and “an administrator” (§§ 2590.606-4(e)(1) and (3)). Because the regulation

    consistently specifies the plan’s “administrator” elsewhere but not in subsection

    2590.606-4(b)(4)(i), “the party responsible” in subsection 2590.606-4(b)(4)(i) does not imply

    only the plan administrator.

           By comparison to the rest of the COBRA notice regulation (29 C.F.R. § 2590.606),

    the words, “party responsible under the plan for administration of continuation coverage,”

    appear only in subsection 2590.606-4(b)(4)(i), which does not mention the plan’s

    “administrator.” Given the regulation’s repeated reference to the plan’s “administrator” in


                                                   -8-
Case 8:20-cv-01381-WFJ-JSS Document 29-1 Filed 10/05/20 Page 9 of 15 PageID 271




    other subsections, the unique occurrence of “party responsible” in

    subsection 2590.606-4(b)(4)(i) is not a synonym for a plan’s “administrator.” See generally In re

    Appling, 848 F.3d 953, 959 (11th Cir. 2017) (“We should expect the statute to say ‘financial

    statement’ if it conveys that meaning. But the statute instead says ‘statement.’ To limit the

    definition to only ‘financial statements,’ Congress need only say so. ([Citing by way of

    comparison] 11 U.S.C. § 1125 (’disclosure statement’); id. § 101(49)(A)(xii) (’registration

    statement’)); F.A.A. v. Landy, 705 F.2d 624, 636 n.16 (2d Cir. 1983) (applying this principle

    to regulatory text).

            The district court in Bryant v. Wal-Mart Stores, Inc., No. 16-24818, 2019 WL 3542827,

    at *5 (S.D. Fla. Apr. 18, 2019), erred in reaching the contrary conclusion that the

    Department’s COBRA election-notice regulation at issue here always requires the contact

    information for plan administrators. The foregoing textual analysis of the entirety of 29

    C.F.R. § 2590.606-4 shows that the Bryant court mistakenly construed the phrase in

    subsection 2590.606-4(b)(4)(i), “party responsible under the plan for the administration of

    continuation coverage,” to mean only the plan administrator. Id. That interpretation simply

    reads into the text a limitation that is not there. It also overlooks how the COBRA election-

    notice regulation elsewhere uses “the administrator” throughout, but uniquely does not do

    so in subsection 2590.606-4(b)(4)(i).

            The Bryant court’s error stemmed from its misreading of the final regulation and its

    preamble. The Bryant court compared the phrase, “parties from whom additional

    information . . . can be obtained,” in COBRA’s general notice regulation (29 C.F.R.

    § 2590.606-1(c)(1)) with the phrase, “party responsible for administration of . . . [COBRA]


                                                  -9-
Case 8:20-cv-01381-WFJ-JSS Document 29-1 Filed 10/05/20 Page 10 of 15 PageID 272




    coverage” in the election notice regulation. 2019 WL 2542827, at *5. The proposed general

    notice regulation had originally required contact information for the “party responsible

    under the plan for the administration of continuation coverage.” Bryant, 2019 WL 3542827,

    at *5; see 68 Fed. Reg. 31832, 31843 (May 28, 2003) (proposed subsection 2590.606-1(c)(1)).

    The court also noted that, in the changes from the proposed general notice regulation to the

    final regulation, the “model general notice eliminated the requirement that a general notice

    identify a plan administrator and only required the identification of a COBRA

    administrator.” 2019 WL 3542827, at *5. The model general notice was the proposed

    exemplar for plans to follow. 68 Fed. Reg. 31832, 31834 (May 28, 2003). The court

    erroneously inferred from these changes that the shift to a more limited phrase, “parties

    from whom additional information . . . can be obtained” in the final general notice regulation

    meant that term was limited to COBRA administrators, whereas the broader phrase in the

    proposed election notice, “party responsible . . .” must mean both the plan administrator and

    COBRA administrator.

           The Bryant court conflated two independent changes from the proposed to final

    regulations for the general notice regulation and the model general notice. As Bryant notes,

    the preamble to the final regulation explained these changes as a response, in part, to

    “[s]everal commenters [who] argued that the proposed regulation and model [general] notice

    should be modified to eliminate or reduce plan-specific information.” Bryant, 2019 WL

    3542827, at *5 (quoting 69 Fed.Reg. at 30085). In the final regulation, the Department

    responded with two separate changes to the regulatory text and the model general notice.




                                                 - 10 -
Case 8:20-cv-01381-WFJ-JSS Document 29-1 Filed 10/05/20 Page 11 of 15 PageID 273




           First, the final general notice regulation requires only “the name, address and

    telephone number of a party or parties from whom additional information about the plan

    and continuation coverage can be obtained,” instead of the “party responsible.” 29 C.F.R.

    § 2590.606-1(c)(1); see also 69 Fed. Reg. at 30097; 68 Fed. Reg. 31832, 31843 (May 28, 2003)

    (proposed subsection 2590.606-1(c)(1)). Second, the Department re-examined its model

    general notice itself and, in doing so, indicated that the “party responsible” for COBRA

    continuation coverage need not be the plan administrator. The previously-proposed model

    general notice had identified the plan administrator in addition to the “party responsible

    under the plan for the administration of continuation coverage.” 68 Fed. Reg. 31832, 31843

    (proposed model general notice). The subsequently-proposed model general notice listed

    the plan administrator’s contact information, and then stated that, in addition, “[i]f the Plan

    Administrator does not administer COBRA continuation coverage,” then the notice must

    include the contact information for the COBRA administrator or the “party responsible for

    administering COBRA continuation coverage.” Id. (original emphasis). In the final

    regulation, the Department eliminated the need to identify “both the plan administrator and

    the COBRA administrator” in the model general notice. 69 Fed. Reg. at 30085. To then

    conform to parallel changes in the regulatory text, the final model general notice only

    identifies “the name (or position), address and phone number of party or parties from whom

    information about the plan and COBRA continuation coverage can be obtained on request.”

    Appendix to 29 C.F.R. § 2590.606-1; see also 69 Fed. Reg. at 30097. The Bryant court erred in

    confusing these parallel changes and failed to recognize that the proposed model general




                                                  - 11 -
Case 8:20-cv-01381-WFJ-JSS Document 29-1 Filed 10/05/20 Page 12 of 15 PageID 274




    notice itself confirms the Secretary’s consistent reading that the “party responsible” is not

    always the plan administrator. 4

           (2) The Secretary’s contemporaneous interpretation of the COBRA regulation

    confirms the Secretary’s reading of the regulation’s plain text. In the preamble to the notice

    of the final regulation, the Secretary contemporaneously confirmed that the language in

    subsection 2590.606-4(b)(4)(i), “party responsible under the plan for [COBRA coverage

    administration],” can denote an entity other than the plan administrator. The preamble

    initially and explicitly lists “persons specializing in COBRA administration” separately from

    “plan administrators.” 69 Fed. Reg. 30084, 30084 (May 26, 2004). The preamble also

    repeatedly notes that “the majority of notice obligations are met through the purchase of

    COBRA administrative services from a number of COBRA administrators” (69 Fed. Reg. at

    30092), that “most COBRA administration is accomplished through the purchase of

    services” (id. at 30094), that “small plans will use COBRA administrators to review

    notices . . . for use by the plan administrator” (id. at 30095-96), and that “[g]enerally,

    COBRA administrators offer plans ongoing administrative services [concerning] . . .

    COBRA compliance” (id. at 30096). Following these quoted passages, the Secretary



    4
      For the same reason, in Riddle v. Pepsico, Inc., 440 F. Supp. 3d 358, 363-64 (S.D.N.Y. 2020),
    the district court erred in endorsing the Bryant court’s conclusion. Riddle described Bryant as
    finding “that although ‘the Department [of Labor] eliminated the requirement that a general
    notice include the identification of both the plan administrator and the COBRA
    administrator,’ the omission of the ’COBRA administrator’s contact information in an
    election notice’ failed to satisfy Section 2590.606-4(b)(4)(i).” Riddle, 440 F. Supp. 3d at 364.
    It would have been more accurate to say that Bryant found that the omission of the plan
    administrator’s contact information failed to satisfy subsection 2590.606-4(b)(4)(i).
    Regardless, the reasoning underlying Riddle and Bryant is erroneous.


                                                   - 12 -
Case 8:20-cv-01381-WFJ-JSS Document 29-1 Filed 10/05/20 Page 13 of 15 PageID 275




    explained that “most plan administrators and COBRA administrators have developed

    procedures to comply with [COBRA]” and that the regulation “provide[s] additional,

    detailed guidance . . . [for] plan administrators and COBRA administrators” (id. (emphasis

    added)). Likewise, in the model COBRA election notice appended to the final regulation,

    the instructions specify entering “the Plan Administrator or other party responsible for

    COBRA administration under the plan” as the persons to contact with questions about a

    plan participant’s first COBRA premium payment. Id. at 30111 (emphasis added).

           In the preamble to the current regulation, the Secretary also noted that in practice,

    most group health plans employ – in addition to the plan administrator – a specialized

    COBRA administrator. Consistent with widespread practice, the preamble thus further

    confirmed that, in subsection 2590.606-4(b)(4)(i), “the party responsible for the

    administration of [COBRA] coverage” can be an entity other than the plan administrator.

    See, e.g., 69 Fed. Reg. at 30094 (“[M]ost COBRA administration is accomplished through the

    purchase of services.)”; see also 69 Fed. Reg. 30084-85 and 30092 (similar descriptions of

    COBRA administrators in practice). The federal courts “have often recognized that the

    preamble to a regulation is evidence of an agency's contemporaneous understanding of its

    proposed rules.” Wyoming Outdoor Council v. U.S. Forest Serv., 165 F.3d 43, 53 (D.C. Cir. 1999)

    (citation and internal quotation marks omitted).

           (3) Similarly, in its post-regulation guidance on COBRA continuation coverage, the

    Department of Labor observes the regulation’s differentiation between plan administration

    in general and the particular administrative tasks required by COBRA. The Department’s

    COBRA compliance booklet specifies only “the plan’s COBRA administrator,” if different


                                                 - 13 -
Case 8:20-cv-01381-WFJ-JSS Document 29-1 Filed 10/05/20 Page 14 of 15 PageID 276




    from the plan administrator, as the plan contact to be named in an election notice. An

    Employer’s Guide to Group Health Plan Coverage Under COBRA at 6 (Sept. 2018)

    (tinyurl.com/qkjb9ru).

             (4) In discussing a COBRA notice, the Eleventh Circuit concluded that “the notice

    must be sent to a person not only legally capable of acting on the notice, but also capable of

    acting intelligently on it.” Meadows ex rel. Meadows v. Cagle’s, Inc., 954 F.2d 686, 691 (11th Cir.

    1992) (emphasis added). For plan participants and beneficiaries, information about the

    entity actually administering the COBRA benefits, if different from the plan’s administrator,

    furthers this statutory goal of enabling participants and beneficiaries to act “intelligently” on

    electing and processing COBRA benefits.

                                                  CONCLUSION

            The Secretary of Labor respectfully requests that this Court rule that the Department

    of Labor’s regulation, 29 C.F.R. § 2590.606-4(b)(4)(i), does not require COBRA election

    notices to include the contact information for plan administrators, where a different entity

    administers the plan’s continuation coverage under COBRA.

                                                   Respectfully submitted,

                                                   KATE S. O'SCANNLAIN
                                                   Solicitor of Labor

                                                   G. WILLIAM SCOTT
                                                   Associate Solicitor for
                                                   Plan Benefits Security

                                                   THOMAS TSO
                                                   Counsel for Appellate and
                                                   Special Litigation



                                                     - 14 -
Case 8:20-cv-01381-WFJ-JSS Document 29-1 Filed 10/05/20 Page 15 of 15 PageID 277




                                              /s/ Peter B. Dolan________________
                                              PETER B. DOLAN
                                              Senior Trial Attorney
                                              U.S. Department of Labor
                                              200 Constitution Ave., N.W., Room N-4611
                                              Washington, D.C. 20210
                                              dolan.peter@dol.gov
                                              Office Telephone (202) 693-5612
                                              Cell (301) 717-2696
                                              Telefax (202) 693-5610

                                  CERTIFICATE OF SERVICE

           I certify that on October 5, 2020, I filed a copy of the foregoing

                          BRIEF FOR THE SECRETARY OF LABOR
                                  AS AMICUS CURIAE

    electronically in this case through the Court’s CM/ECF system, which then electronically
    served copies of this brief on all counsel registered in this case through the Court’s
    CM/ECF system.


    Dated: October 5, 2020                               /s/_Peter B. Dolan____
                                                         Senior Trial Attorney




                                                - 15 -
